DETAILED ACTION

Status of Claims
This communication is in response to the applicant’s amendments filed on 02/01/2022. Claims 1, 5, and 9 are pending. Claims 2-4, 6-8, and 10-12 have been cancelled. All active claims have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-094530 filed on 05/16/2018.

Allowable Subject Matter
Claims 1, 5, and 9 are allowed. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The prior art of record:
Moir, U.S. publication US2018/0341930
Bisti, U.S. publication US2019/0028265
Ortiz, WIPO document WO2017/136956

Moir is directed to methods, techniques, apparatus and systems for implementing sharded, permissioned, distributed ledgers are described. A sharded, permissioned, distributed ledger, as described herein, may reduce the amount of work and communication required by each participant, thus possibly avoiding scalability bottlenecks that may be inherent in previous distributed ledger implementations and possibly enabling the use of additional resources to translate to increased throughput.

Bisti is directed to initiating a session between one or more users, identifying a current status of user activities associated with the one or more users during the session, determining whether the current status of the user activities requires updates to a local blockchain or a session blockchain, and storing the current status of the user activities in one or more of a local blockchain and a session blockchain.

Ortiz is directed to extracting control commands from electronic instructions. The control commands interface with distributed ledgers by recording electronic transactions to distributed ledger corresponding to the node computing device, where the electronic transactions is adapted for propagation through the distributed ledgers through communication links established between individual node computing devices by updating the distributed ledgers by generating new-sequential entries cryptographically linked to existing sequential entries.

	The cited references do not teach or suggest all of the limitations of claim 1. For example, neither Moir, Bisti nor Ortiz, alone or in combination, teach or suggest anything about a hierarchical structure or different hierarchical levels as recited in amended claim 1.

	In addition, neither Moir, Bisti nor Ortiz alone or in combination, teach or suggest that "dividing the value of the transaction argument into transaction arguments for a lower hierarchical level, and does not teach or suggest aggregating “the received transaction reply related to the lower hierarchical layer according to a transaction argument of a higher hierarchical layer than the lower hierarchical layer” as recited in amended claim 1.

	In addition, Ortiz alone or in combination, fails to teach or suggest disclosing these limitations of the claims. Ortiz is completely silent with regard to defining the transaction argument according to a hierarchical structure of an event. Instead, it merely discloses confirming whether the transactions are properly recorded in the distributed ledgers. Likewise, other portions of Ortiz merely disclose validating transactions across participants; it does not disclose dividing the value of the transaction argument into transaction arguments for a lower hierarchical level. Instead of disclosing aggregating the received transaction reply related to the lower hierarchical layer according to a transaction argument of a higher hierarchical layer than the lower hierarchical layer, Ortiz only discloses grouping transactions sequentially. Thus, the disclosures of Ortiz do not correspond to the above-described features of the claims as recited in claim 1. 

	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug, 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore, the Examiner must interpret the claimed terms as found on pages 1-23 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So, where a claim term “is susceptible to various meanings, the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.


The references Moir, Bisti and Ortiz disclosed as previously discussed.  The references however do not teach at least: 
	define the transaction argument in the adjacent node information as a data structure according to a hierarchical structure of an event indicated by the corresponding transaction argument,
	divide the value of the transaction argument in the received predetermined transaction request into lower transaction arguments, which are one or more transaction arguments for a lower hierarchical level by executing the smart contract,
	aggregate the received transaction reply related to the lower hierarchical layer according to a transaction argument of a higher hierarchical layer than the lower hierarchical layer.

Therefore, the claims of the instant application are not obvious over Moir, Bisti and Ortiz for the reasons given above. Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these elements in Moir, Bisti and Ortiz.

Foreign prior art and NPL search was conducted however no relevant prior art was found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on statement of reasons for allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
                                                                                                                                                                                                    
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685